Citation Nr: 1549956	
Decision Date: 11/27/15    Archive Date: 12/04/15

DOCKET NO.  14-15 344A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 percent for right lower extremity radiculopathy.

2.  Entitlement to an initial evaluation in excess of 20 percent for left lower extremity radiculopathy.

3.  Entitlement to an initial evaluation in excess of 50 percent for major depressive disorder.

4.  Entitlement to an effective date earlier than May 29, 2012 for the grant of service connection for right lower extremity radiculopathy.

5.  Entitlement to an effective date earlier than May 29, 2012 for the grant of service connection for left lower extremity radiculopathy.

6.  Entitlement to an extension of the temporary total evaluation due to convalescence based on surgical or other treatment for the service-connected residuals, lumbar laminectomy, beyond March 31, 2011.

7.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU) prior to March 9, 2012.


REPRESENTATION

Appellant represented by:	Attorney Mathew D. Hill


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to November 1986.

This matter comes before the Board of Veterans' Appeals (Board) from April 2011 and August 2012 rating decisions of the above Department of Veterans Affairs (VA) Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran's right and left lower extremity radiculopathy is manifest by moderate incomplete neuralgia of the sciatic nerve.

2.  The Veteran's major depressive disorder is manifest by occupational and social impairment with deficiencies in most areas from April 2014.  

3.  The Veteran's right and left lower extremity radiculopathy was not manifest prior to May 29, 2012.

4.  The Veteran required convalescence through June 30, 2011 due to the December 2010 L4-L5 laminectomy. 

5.  The Veteran's service-connected disabilities prevented him from securing or following a substantially gainful occupation from July 2011.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8720 (2015).

2.  The criteria for an initial evaluation in excess of 20 percent for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.124a, Diagnostic Code 8720 (2015).

3.  The criteria for an initial evaluation in excess of 50 percent for major depressive disorder prior to April 2014 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9434 (2015).

4.  The criteria for an evaluation of 70 percent for major depressive disorder from April 2014 have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.20, 4.130, Diagnostic Code 9434 (2015).

5.  The criteria for an effective date prior to May 29, 2012 for the award of service connection for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

6.  The criteria for an effective date prior to May 29, 2012 for the award of service connection for left lower extremity radiculopathy have not been met.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.159, 3.400 (2015).

7.  The criteria for an extension from April 1, 2011 through June 30, 2011 for a total convalescent rating based on the December 2010 L4-L5 laminectomy have been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.30 (2015).

8.  The criteria for a TDIU effective from July 2011, have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2015); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must advise that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Id.; 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.159, 3.326 (2015); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

The claims for increased evaluations and earlier effective dates for the grant of service connection arise from disagreement with the initial disability ratings and effective dates that were assigned.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

In this decision, the Board grants an extension of the temporary total disability rating and an earlier effective date for TDIU.  As this represents a grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist for these issues is necessary.

With respect to the duty to assist in this case, the Veteran's service treatment records, private treatment records, and VA treatment records have been obtained and associated with the claims file.  The July 2011 Social Security Administration decision has also been associated with the claims file.  While the underlying records have not been obtained, the Board notes that based on the date of the decision, the records would not be relevant for the present claims.  The Veteran was also provided with VA examinations, the reports of which have been associated with the claims file.  The examiners provided well-reasoned rationales.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Veteran and his representative have not made the RO or the Board aware of any additional pertinent evidence that needs to be obtained in order to fairly decide the issues addressed in this decision, and have not argued that any error or deficiency in the accomplishment of the duty to assist has prejudiced him in the adjudication of these issues.  As there is no indication that there are additional records that need to be obtained that would assist in the adjudication of the claims, the duty to assist has been fulfilled.

II.  Increased Evaluations

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R., Part 4 (2015).  Each disability must be viewed in relation to its history, and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1 (2015).  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2 (2015).  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7 (2015). 

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are appropriate in any increased-rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

A.  Lower Extremity Radiculopathy

Diagnostic Code 8520 provides ratings for paralysis of the sciatic nerve.  Moderate incomplete paralysis is rated 20 percent disabling; moderately severe incomplete paralysis is rated 40 percent disabling; and severe incomplete paralysis, with marked muscular atrophy, is rated 60 percent disabling.  Complete paralysis of the sciatic nerve, the foot dangles and drops, no active movement possible of muscles below the knee, flexion of knee weakened or (very rarely) lost, is rated 80 percent disabling.  Diagnostic Code 8620 provides a rating for neuritis of the sciatic nerve.  Diagnostic Code 8720 provides a rating for neuralgia of the sciatic nerve.  

The term "incomplete paralysis" with this and other peripheral nerve injuries indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when there is bilateral involvement, the VA adjudicator is to combine the ratings for the peripheral nerves, with application of the bilateral factor.  38 C.F.R. § 4.124a.    

At an October 2011 VA examination, the lower extremities were normal on reflex, sensory and motor examinations.  The Veteran had a VA peripheral nerves examination in July 2012.  There was mild, intermittent pain in the lower extremities, moderate paresthesias and/or dysesthesias, and moderate numbness.  Motor and reflex examinations were normal.  On sensory examination, there was decreased sensation in the right thighs and both lower legs/ankles and the feet/toes.  Overall the examiner felt that the Veteran had moderate incomplete paralysis of the bilateral sciatic, bilateral external popliteal, and left external cutaneous nerves.  There was mild incomplete paralysis of the right external cutaneous and bilateral ilio-inguinal.  The musculocutaneous, interior tibial, internal popliteal, posterior tibial, anterior crural, internal saphenous, obturator, and nerves were normal.  The Veteran walked with a cane.  Functioning was not so limited such that amputation with prosthesis would equally serve the Veteran.   

The Veteran's wife wrote in July 2012 that if the Veteran tried to vacuum, his legs became numb and he fell.  He also could not feel his feet on the pedals of the car, and therefore driving was dangerous.

The Veteran said at November 2012 VA treatment that he had back pain and numbness that radiated into his legs.  At May 2013 VA treatment the Veteran reported that he had pain that radiated down his left leg.  The pain was chronic, and he rated it as eight out of ten in intensity.  Subsequent treatment records show continuing complaints of radiating pain.  At March 2014 treatment the Veteran said that his legs sometimes gave out and that he had radiating pain in the legs.  In July 2014 the Veteran wrote that he could not do much of anything because of pain in his back and legs.

The Board finds that the left and right lower extremity peripheral neuropathy is most consistent with moderate incomplete paralysis.  This finding is based on the consistent complaints and findings of numbness and pain in the lower extremities.  This includes the July 2012 VA examination and VA treatment notes.  Overall, the record does not show that the condition has been commensurate with moderately severe or severe incomplete paralysis or complete paralysis.  The July 2012 VA examiner felt that incomplete paralysis of lower extremity nerves was not worse than moderate.  Therefore, schedular evaluations of 40 percent, the next highest available after 20 percent, are not warranted. See 38 C.F.R. § 4.124a, Diagnostic Code 8720.   

B.  Major Depressive Disorder

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides the following ratings for psychiatric disabilities:  

Occupational and social impairment with reduced reliability and productivity due to such symptoms as:  flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, a 50 percent rating. 
	
Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, a 70 percent rating.
	
Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, a 100 percent rating.  38 C.F.R. § 4.130.   

Ratings are assigned according to the manifestation of particular symptoms, but the use of the term "such as" in the General Rating Formula demonstrates that the symptoms after the phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  When determining the appropriate disability evaluation to assign for psychiatric disabilities, the Board's "primary consideration" is the Veteran's symptoms.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).

At February 2012 VA primary care treatment, a screening for depression was negative.  However, the Veteran said that there were days when he had little interest or pleasure in doing things or felt down, depressed or hopeless.

The Veteran had a VA examination in July 2012.  The examiner felt that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medication.  The Veteran reported a decline in social relationships and friendships due to depression and physical problems, although his family relationships were good.  He had depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  There was not any suicidal ideation.

The Veteran's wife wrote in July 2012 that he was depressed because he felt that he let his family down.  He seemed sad all of the time and spent most of his time alone.  The Veteran used to be a happy and busy person who socialized with his friends and family.  The pain and inability to do things made him feel hopeless and constantly depressed.  The Veteran spoke a lot less than he used to and sometimes spoke of giving up.  He had no motivation, interests, activities, or social life.

The Veteran had a private psychological evaluation on April 24, 2014.  He reported difficulty sleeping and concentrating.  He was easily distracted, forgetful, indecisive, and irritable.  The Veteran had nightmares, hypervigilance, numbness, detachment from others, and increased social difficulty.  The examiner noted that on examination the Veteran's emotional stability ranged from stable to clinically distressed.  When under duress the Veteran displayed disorganization and flight of ideas.  The Veteran had panic attacks and did not display delirious illusions and visual or auditory hallucinations.  He was oriented to time, space, identity and location.  The psychologist felt that the Veteran was deficient in the ability to obtain and maintain quality interpersonal or work related relationships due to judgment, thinking and mood.  The Veteran could not adapt to stressful circumstances, including a work or work-like setting.  He had a lack of impulse control, which caused him to lash out at strangers.  

The Veteran wrote in June 2014 that he did not ever want to be around people.  When he was around other people he felt uncomfortable and wanted to leave.  He had problems with anger and was always on edge.  His short-term memory was bad and he could not concentrate. 

At December 2014 VA behavioral health treatment the Veteran's mood was euthymic with congruent effect.  He was attentive and engaged.  The Veteran acknowledged passive thoughts about death but denied suicidal or homicidal plan or intent.  He said that he had feelings of hopelessness and worthlessness that he attributed to his chronic back pain, which limited his activities.  His wife, who was present, said that there had been a change in the Veteran's mood over the past several years.

After reviewing the evidence of record, the Board concludes that the record does not show occupational and social impairment, with deficiencies in most areas, as is required for a 70 percent evaluation, prior to April 2014.  See 38 C.F.R. § 4.130, Diagnostic Code 9434.  The July 2012 VA examiner felt that the Veteran had occupational and social impairment due to mild or transient symptoms which decreased work efficiency and the ability to perform occupational tasks only during periods of significant stress, or symptoms were controlled by medication.  From April 2014, the record shows that the Veteran has reported isolating himself, difficulty concentrating and sleeping, feelings of worthlessness and hopelessness, difficulty adapting, and lack of impulse control.  This supports a 70 percent evaluation from April 2014.   

C.  Other Considerations

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

Initially, the level of severity and symptomatology of a veteran's service-connected disability must be compared with the established criteria found in the rating schedule for that disability.  The schedular criteria for psychiatric disability, however, are not meant to be an exhaustive list and thus, essentially contemplate any and all symptoms.  Moreover, there is no showing that lower extremity radiculopathy have caused marked interference with employment or frequent periods of hospitalization.  

Also, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Section 3.321(b)(1) performs a gap-filling function, accounting for situations in which a veteran's overall disability picture establishes something less than total unemployability, but where the collective impact of a veteran's disabilities are nonetheless inadequately represented.  The Veteran is also service-connected for residuals, lumbar radiculopathy, tender scar from residuals, lumbar laminectomy, and erectile dysfunction.  However, there are no disabilities that have not been attributed to a specific service-connected condition, and no indication the ratings assigned do not represent the disability experienced.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  



III.  Earlier Effective Dates

Under VA laws and regulations, the effective date of an award of disability compensation based on an original claim shall be the date of receipt of the claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2015).  However, if a claim is received within one year after separation from service, the effective date of an award of disability compensation shall be the day following separation from service.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  It is well settled that an intent to apply for benefits is an essential element of any claim, whether formal or informal, and, further, the intent must be communicated in writing.  See MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed.Cir.2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits); Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

Furthermore, according to 38 C.F.R. § 3.157(b), once a claim for compensation has been allowed, receipt of a VA outpatient or hospital examination or admission to a VA hospital can be accepted as an informal claim for increased benefits.  See Servello v. Derwinski, 3 Vet. App. 196, 199 (1992).  The date on the VA outpatient or hospital examination will be accepted as the date of claim.  38 C.F.R. § 3.159(b).  When the evidence is from a private physician, the date of receipt of such evidence will be accepted as the date of receipt of an informal claim. 38 C.F.R. § 3.159(b)(2).

The Veteran's representative noted in the August 2012 Notice of Disagreement that March 2011 VA treatment records indicate that the Veteran complained of numbness in the left lower extremity.  On examination there was decreased sensation in the left lower extremity.  The Veteran did not complain of symptomatology related to the right lower extremity at the March 2011 VA treatment.

At an October 2011 VA examination, sensory and motor examinations of the lower extremities were normal.  There was no diagnosis regarding the lower extremities.  The Veteran was first diagnosed with lower extremity radiculopathy at a July 2012 VA examination.  Service connection has been granted as of May 29, 2012, the date of the formal claim for an increased evaluation for the back disability and service connection for lower extremity radiculopathy.  While service connection for lower extremity radiculopathy was granted secondary to the service-connected back disability, it could reasonably be construed as an increase in severity of the service-connected back disability.  The Veteran complained of left lower extremity numbness in March 2011, but there were no complaints or findings on examination in October 2011.  Effective dates earlier than May 29, 2012 for the grant of service connection for lower extremity radiculopathy must be denied because the record does not show that there was a diagnosis prior to July 2012.   See 38 C.F.R. § 3.400.  

IV.  Temporary Total Evaluation from April 1, 2011

The Veteran has been granted a temporary total evaluation because of convalescence based on surgical treatment for the service-connected residuals, lumbar laminectomy, under 38 C.F.R. § 4.30 from December 17, 2010 through March 31, 2011.  He is seeking an extension of this temporary total evaluation.

Under 38 C.F.R. § 4.30, a temporary total disability rating will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight- bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  An extension of 1, 2, or 3 months beyond the initial 3 months may be granted.  Extensions of 1 or more months up to 6 months beyond the initial 6 months period may be made, upon request based on (2) and (3) above.

The Court of Appeals for Veterans Claims has held that notations in the medical record as to the veteran's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provisions of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-297 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the Court has noted that the term "convalescence" does not necessarily entail in-home recovery.

VA treatment records show that on December 16, 2010 the Veteran underwent an L4-L5 laminectomy for decompression of spinal stenosis, L4-L5.  At March 2011 VA treatment the Veteran said that he had had improvement in pain but that there was numbness in the left lower extremity.  The Veteran rated his pain as 8 out of 10.  He was noted to have a backache, chronic low back pain, and intervertebral disc disease.  There was decreased range of motion of the thoracolumbar spine in forward flexion and extension.  The treatment records do not indicate ankylosis.  The Veteran was to start physical therapy.

The October 2011 VA examiner felt that the Veteran was incapacitated for six months following the December 2010 surgery.  Therefore, the Board finds that an extension of three months of the temporary total disability rating is warranted.  See 38 C.F.R. § 4.30.  The temporary total evaluation is extended from April 1, 2011 through June 30, 2011.  The Veteran is not entitled to an additional extension because the record does not show that he had severe postoperative residuals or immobilization by cast without surgery.  See id.

V.  TDIU

A TDIU is governed by 38 C.F.R. § 4.16, providing that such a rating may be assigned where the schedular rating is less than total, and when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  If there is only one such disability, this disability shall be ratable at 60 percent or more, and, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a) (2015). 

The Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

At May 2011 VA treatment the Veteran reported that there were times when he could not get out of bed due to back pain.  He was "bent over" with pain, numbness and tingling.  The back condition flared up and interfered with activities of daily living. 

The Veteran had a VA examination in October 2011.  The examiner noted that the lumbar spine condition was severe with limited range of motion due to pain with standing and sitting.  Therefore, the Veteran was considered unemployable for physical and sedentary employment.  It was noted at the July 2012 VA mental health examination that the Veteran had been a truck driver and that he stopped working just before the December 2010 back surgery due to his back problems.

The Veteran filed a claim for a TDIU on March 25, 2011, and the record does not show that there was an informal claim or an unadjudicated formal claim pending as of then.  The Veteran has been granted a temporary total evaluation under 38 C.F.R. § 4.30 from December 17, 2010 through June 30, 2011.  Furthermore, a TDIU has been granted from March 9, 2012.  Therefore, the Board will consider herein whether the Veteran is entitled to a TDIU from July 1, 2011 through March 8, 2012.

As of July 1, 2011, the Veteran's service connected disabilities were residuals of a lumbar laminectomy, rated as 40 percent disabling, tender scar due to lumbar laminectomy, rated as 10 percent disabling, and erectile dysfunction, rated noncompensable (0 percent disabling).  The combined evaluation was 50 percent.  The service-connected disabilities remained unchanged through March 8, 2012, the day before TDIU has been granted.  Therefore, for the present claim only the disabilities listed above can be considered.

The Veteran did not meet the schedular requirements of 38 C.F.R. § 4.16(a).  When the schedular requirements of 38 C.F.R. § 4.16(a) are not met and a veteran is unable to secure and follow a substantial gainful occupation by reason of service-connected disabilities, the claim is submitted to the Director, Compensation Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  The RO submitted the claim for a TDIU prior to March 9, 2012 to Director, Compensation Service, who decided in December 2011 that the Veteran was not unemployable due to the service-connected residuals, lumbar laminectomies and tender scar.  The Board notes that it is not bound by the decision of the Director, Compensation Service.  See Wages v. McDonald, 27 Vet. App. 233, 236-37 (2015).

The Board finds that the Veteran is entitled to a TDIU for the period from July 1, 2011.  It is noted that the October 2011 VA examiner found that the Veteran was unemployable for physical and sedentary employment due to symptomatology related to his back.   Resolving any reasonable doubt in the Veteran's favor, the Board concludes that the evidence satisfactorily shows the criteria for an award of TDIU benefits are met from the earlier date, July 1, 2011.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

An initial evaluation in excess of 20 percent for right lower extremity radiculopathy is denied.

An initial evaluation in excess of 20 percent for left lower extremity radiculopathy is denied.

An initial evaluation in excess of 50 percent for major depressive disorder prior to April 2014, is denied.

Subject to the law and regulations governing the payment of monetary benefits, an evaluation of 70 percent for major depressive disorder from April 2014, is granted.


Entitlement to an effective date earlier than May 29, 2012 for the grant of service connection for right lower extremity radiculopathy is denied.

Entitlement to an effective date earlier than May 29, 2012 for the grant of service connection for left lower extremity radiculopathy is denied.

Subject to the law and regulations governing the payment of monetary benefits, extension of the temporary total evaluation because of convalescence based on surgical or other treatment for the service-connected residuals, lumbar laminectomy, from April 1, 2011 through June 30, 2011 is granted.

Subject to the law and regulations governing the payment of monetary benefits, entitlement to a TDIU from July 1, 2011, is granted.  




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals










Department of Veterans Affairs


